DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The remarks filed 1/27/2021 affirms the election of Group I, claims 1-17.  Claims 18-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Response to Amendment
No claim is amended in the response filed 1/27/2021.
The rejection of claims 1-17 under 35 U.S.C. 103 as being unpatentable over Ryther et al. (US 8,772,215 B2) in view of Distaso et al. (US 5,744,438) is maintained.
Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.  Applicants urge there is no motivation to combine Distaso et al. (US 5,744,438) with Ryther et al. (US 8,772,215 B2) because the benzyl alcohol of Distaso needs an ammonium activator, and Ryther doesn’t teach this activator.  In response, this is not found persuasive because Ryther guide one of ordinary skill to the claimed ammonium activator in claim 7 and col.9.ln.45-65. 
Applicant’s further urge that Ryther doesn’t teach formulas having 2 phases. In response, Ryther teaches an emulsion composition for cleaning residue from surfaces of equipment, the “clean in place” method as required by the instant claims. See abstract and claim 1. Because Ryther et al. is silent about cleaning the claimed paint .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ryther et al. (US 8,772,215 B2) in view of Distaso et al. (US 5,744,438).
Ryther et al. (US 8,772,215 B2) teach a method of cleaning residue from surfaces of equipment, the “clean in place” method encompassing instant claim 2 (see col.13,ln.19 and col.13 line 65-col.4,ln.5) comprising:
diluting a concentrate composition with water to produce a cleaning composition, the concentrate composition (see abstract) comprising:
a)    at least 30 wt-% organic solvent selected from the group consisting of aromatic alcohol, glycol ether, and mixtures thereof; See claim 1 (i)).  It is Examiner’s position that the teaching of Ryther et al. claim 1 also encompasses the BRI of instant claim 3-6.
b)    at least 8 wt-% alkanolamine; (see claim 1 (i) and col.7, ln. 40-45)
c)    alkalinity source; see claim 1 (ii) and col.6,ln.18-40 teach alkali metal hydroxides of claim 10.

e)    no more than 50 wt-% water; see the teaching in col. 10,ln.40-45 guides one of ordinary skill to optimize the amount of water based on the desired concentration for cleaning.
Limitation to wherein the cleaning composition has a pH of 10 or higher at the time of dilution is taught in col.6,ln.12-17 encompassing the pH of claims 1, 13 and 17.
Heating the cleaning composition to a temperature of at least 55 °C is taught in (col.13,ln.30-35).
Thickener of claim 13 is taught in col.10,ln.18.
Limitation to claim 14 to substantially free of fluorosurfactants is met by the art not mentioning any fluorosurfactants.
Fatty acids of claim 16 is taught in col.6,ln.3 in an amount of 0.5-10% in col.7,ln.25-60.
Ryther et al. do not teach applying the cleaning composition to the surfaces of the paint production equipment as required by claim 1.
Distaso (US 5,744,438) teach that it is commonly known to use at least a 40% benzyl alcohol based paint stripper on painted metal surface which surface would include paint production equipment as claimed.  See col.1,ln.46 and example 1.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to apply the cleaning composition of Ryther et al. to the surfaces of a paint production equipment as required by claim 1, because Distaso (US 5,744,438) teach that it is commonly known to use at least a 40% benzyl alcohol .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/PREETI KUMAR/Examiner, Art Unit 1764